

117 HRES 642 IH: Expressing support for recognition of September 14, 2021, as the “National Latino Small Business Day”.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 642IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Ms. Newman (for herself, Ms. Salazar, Ms. Velázquez, Ms. Norton, Mr. Correa, Mr. Cuellar, Mr. Neguse, Ms. Roybal-Allard, Mr. Costa, Mrs. Torres of California, Mr. García of Illinois, and Mr. Espaillat) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for recognition of September 14, 2021, as the National Latino Small Business Day.Whereas the Small Business Administration reported that there are currently 3,300,000 Hispanic-owned small businesses in the United States and growing;Whereas Hispanic-owned small businesses generate $700,000,000,000 in annual sales, which is an enormous impact on our Nation’s economy; andWhereas National Latino Small Business Day is dedicated to highlighting the significant contributions of the Latino business community by shopping, celebrating, and supporting Latino-owned small businesses: Now, therefore, be itThat the House of Representatives expresses support for recognition of a National Latino Small Business Day. 